Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D19-820
                       Lower Tribunal No. 12-42957
                          ________________

              Florida Beach Investment, Corp., et al.,
                        Appellants/Cross-Appellees,

                                     vs.

                    Fortune Ocean, LLLP, et al.,
                        Appellees/Cross-Appellant.



    A Cross-Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Kasowitz Benson Torres LLP, and Ann M. St. Peter-Griffith and Jacob
Abrams, for appellants/cross-appellees.

      Coffey Burlington, P.L., and Susan E. Raffanello and Scott A. Hiaasen,
for appellee/cross-appellant Fortune Ocean, LLLP.


Before FERNANDEZ, C.J., and LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.